Citation Nr: 0024843	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  96-42 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an increased rating for a low back 
disorder, currently evaluated as 40 percent disabling.  

2. Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from June 1989 to 
August 1994.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

With respect to the issue of a low back disorder, the present 
appeal arises from a May 1996 rating decision, in which the 
RO increased the veteran's disability rating from 10 percent 
to 40 percent, effective from June 1995.  With respect to a 
total rating based on individual unemployability (TDIU), the 
present appeal arises from a July 1996 rating decision, in 
which the RO denied the claim.  The veteran filed an NOD as 
to both issues in August 1996, and the RO issued an SOC that 
same month.  The veteran filed a substantive appeal in 
September 1996.  Supplemental statements of the case (SSOC) 
were issued in March and August 1997.  Thereafter, the appeal 
came before the Board, which, in a June 1998 decision, 
remanded the case to the RO for additional development.  An 
additional SSOC was issued in March 2000.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran's low back disorder is not manifested by 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
the sight of the diseased disc, with little intermittent 
relief.  

3. The veteran's only service-connected disability is a low 
back disorder, currently evaluated as 40 percent 
disabling.  

4. The evidence of record does not reflect that the veteran's 
service-connected disability precludes all substantially 
gainful employment.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation greater than 40 percent for 
a low back disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(1999).  

2. The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that, in November 1994, 
the veteran submitted to the RO a VA Form 21-526 (Veteran's 
Application for Compensation or Pension), in which he filed a 
claim for service connection for a low back injury.  The 
veteran's service medical records reflect treatment for low 
back pain.   

In a December 1994 rating decision, the RO service connected 
the veteran for a low back injury, awarding a 10 percent 
disability rating.  

In January 1996, the veteran filed a claim for an increased 
rating for his low back disability.  The following month, the 
RO received a copy of a personal statement submitted by the 
veteran to his congressional representative.  In it, the 
veteran described the injury to his back in service, in which 
he reported falling five feet onto a concrete runway.  

In March 1996, the RO received VA Medical Center (VAMC) 
Durham medical records, dated from June 1995 to February 
1996.  These records reflected the veteran's treatment for 
chronic low back pain.  In particular, an October 1995 
treatment record noted that an MRI (magnetic resonance 
imaging) scan that month had revealed degenerative disc 
disease at L5-S1.  A February 1996 treatment record reflected 
the veteran's complaint of chronic low back pain with 
radiation down the right leg and occasionally the left leg.  
The veteran was noted to use a TENS (transcutaneous 
electrical nerve stimulation) unit to combat his low back 
pain.  In addition, the examiner reported that the veteran 
had been unemployed since 1995, and that he was not a 
surgical candidate for his back disability.  

In April 1996, the veteran was medically examined for VA 
purposes.  He complained of increased back pain, with leg 
numbness, and indicated that he could not walk more than 10-
15 feet without his legs going numb.  He further reported 
that, on a scale of 1-10, his pain was a 5, and would become 
worse when the weather changed.  On clinical evaluation, in 
particular, the veteran was noted to be in discomfort, and to 
be wearing a TENS unit.  There was mild tenderness to 
palpation over his paraspinous muscles, as well as tenderness 
over his bilateral sciatic notches.  In addition, there was 
decreased sensation over his right lower extremity, which was 
not in a dermatological pattern.  Radiographic studies of the 
veteran's lumbar spine did not reveal degenerative arthritic 
changes, but possible evidence of muscle spasm.  The 
examiner's impression was history of trauma to the 
lumbosacral spine, with post-traumatic degenerative arthritis 
as well as degenerative disk disease, without X-ray evidence 
of the same.  

Additionally received by the RO, with the VA examination 
report, was a statement from a VA staff physician at the 
Durham VAMC, dated in January 1996.  In his statement, the 
doctor noted that the veteran had undergone an MRI scan in 
October 1995, which had revealed a small left L5/S1 disk 
protrusion and degenerative disc disease, also at L5-S1.  He 
also indicated that an EMG (electromyograph) study in 
December 1995 had been normal.  It was noted that the veteran 
was not a surgical candidate, and that he had been referred 
to the pain clinic for possible epidural steroid injections.  
The doctor further reported that the veteran suffered a great 
deal from low back pain and sciatica, but that MRI and EMG 
findings did not offer a surgical option.  Furthermore, it 
was noted that the veteran appeared to be disabled from 
working at any physical labor that would require him to be 
sitting for a long period of time.  

In May 1996, the veteran submitted to the RO a VA Form 21-
8940 (Veterans Application for Increased Compensation Based 
on Unemployability).  The veteran reported that he had last 
worked for a pest control business in October 1994, and that 
he was unable to navigate underneath houses and carry his 
equipment due to his back disability.  

In June 1996, the RO received VAMC Durham medical records, 
dated from April 1996 to June 1996.  In particular, a June 
1996 record noted the veteran's complaints of intermittent 
bilateral leg weakness and numbness.  He also complained of 
shooting pains in the back of his legs, and that he could 
walk only 25 yards before his legs gave out.  The veteran 
also reported a strong correlation between symptoms and 
weather.  The examiner's diagnosis was bilateral low 
extremity pain, with subjective complaints of numbness and 
weakness, with no objective neural deficits.  In addition, 
findings were not suggestive of S1 nerve root compression.  

In September 1996, the veteran submitted to the RO a VA Form 
9 (Appeal to Board of Veterans' Appeals).  Along with the 
Form 9, the veteran submitted duplicative evidence, and 
commented about the findings in these records.  In 
particular, he noted that he had been issued a wheel chair 
and a rolling walker by VA; and that he did have a high 
school education as well as some college courses (related to 
firefighting).  Furthermore, the veteran noted that, in a 
wheelchair, any job he could get would in fact require him to 
sit for a long period of time, to include a part-time job.  

In December 1996, the veteran again underwent VA medical 
examination.  He complained of pain running down the right 
side of his posterior leg and ending on the plantar surface 
of the foot.  On clinical evaluation, there was no obvious 
postural abnormality or fixed deformity.  Musculature of the 
back was essentially within normal limits.  There was no 
objective evidence of pain on motion, especially extension 
backward, and with right and left lateral flexion.  Range of 
motion testing revealed forward flexion to 70 degrees, 
backward extension to 10 degrees, left and right lateral 
flexion to 15 degrees, and rotation to the left and right to 
15 degrees.  Deep tendon reflexes were normoactive and equal.  
Bilateral straight leg raises were 90 degrees and negative, 
and the veteran was noted to have some decreased sensation in 
the S1 dermatome.  Radiographic studies of the lumbosacral 
spine were noted not to reveal evidence of degenerative 
disc/joint disease.  The examiner's diagnosis was low back 
pain without degenerative disk/joint disease, and right 
radiculopathy and mild scoliosis.  The examiner further noted 
the veteran's report that the weather on the day of the 
examination was causing him to suffer an acute flare-up of 
his back disorder.  

In March 1997, the RO received a copy of a Social Security 
Administration (SSA) Notice of Decision, dated in February 
1997.  The decision reflected that the veteran suffered from 
severe impairments, and that he had been disabled since 
October 15, 1995.  

In June 1998, following the Board's Remand decision, the RO 
received VAMC Durham medical records, dated from June 1996 to 
November 1996.  In particular, in November 1996, the veteran 
was noted to complain of chronic low back pain.  The 
examiner's assessment was chronic pain, myofascial vs. 
conversion vs. neuropathic.  


In July 1999, the veteran was medically examined for VA 
purposes.  He reported that, following his discharge from 
service, he had worked for a pest control company for one 
month, but had had to quit because his legs continued to go 
numb.  He said he then attempted to work for a computer 
store, but was also forced to stop due to back pain.  The 
veteran reported taking Motrin, Methocarbamol, and 
Cyclobenzaprine, and stated that, since May 1997, had 
received no active medical treatment for his back or leg 
complaints.  In addition, the veteran reported using a TENS 
unit about 20 days out of each month, walked two blocks a 
day, and used a walker in his house, but was not required to 
use a cane.  Furthermore, the veteran reported that he did 
some housework but no yardwork, was able to drive for about 
an hour and/or sit for 30 minutes before incurring back pain, 
aggravated his back pain when standing more than five 
minutes, and had occasional radiculopathy into his right leg 
down into in his calf and toes.  He also reported no pain in 
his left leg, but intermittent numbness in both legs.  

On clinical evaluation, the veteran was noted to arrive at 
the examination office in a wheelchair, but he removed 
himself from the chair easily.  Calf extension was equal at 
40.5 centimeters, there was very strong great toe extension, 
ankle dorsiflexion, and ankle plantar flexion, as well as 
knee extension and flexion against resistance.  Straight leg 
raises were to 90 degrees in the sitting position 
bilaterally, with a mild complaint of low back discomfort on 
the left, and increased amount of leg and back discomfort on 
the right.  There was no evidence of muscle atrophy in the 
legs.  Pin prick sensation in the feet and legs was well 
throughout, although the right was noted as being not quite 
as sharply felt on both sides of the foot.  Examination of 
the low back revealed the left paralumbar muscles to be 
somewhat tight, with complaints of tenderness with palpation 
moreso over the right and also in the right gluteal area.  
Range of motion of the low back was lumbar flexion to 25 
degrees (60 degrees being normal), lumbar extension to 15 
degrees (25 degrees being normal), and right and left lateral 
tilts to 15 degrees bilaterally (25 degrees being normal).  
Complaints of pain were noted at the extremes of all these 
motions.  


The examiner noted that the most recent EMG study, conducted 
in July 1999, was normal and showed no evidence of 
radiculopathy in either of the veteran's lower extremities.  
A CT (computed tomography) scan, also in July 1999, revealed 
bulging discs at the lower three levels but no herniated 
nucleus pulposus or spinal stenosis.  The disc bulge at L5-S1 
was mainly on the left side.  The physical examination was 
reported as not showing any positive signs for a disc 
protrusion or nerve root compression, although the veteran 
complained of low back pain, right leg pain, and bilateral 
leg paresthesias.  The examiner additionally noted that the 
veteran suffered from a generalized lack of strength and 
endurance because of the length of time that he had been 
suffering from back pain.  With respect to employment, the 
examiner noted that the veteran was capable of being 
gainfully employed at very light sedentary work, and that 
this would need to be part-time.  Furthermore, the job would 
have to allow for him to intermittently sit and stand in each 
hour of work activity, and he would not be able to lift over 
15 pounds.  The examiner indicated that the veteran would not 
be able to do any physical labor.  

II.  Analysis

a.  Increased Rating

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected low back 
disorder is more severe than previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).

Where entitlement to compensation has already been 
established, and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

The RO has assigned a 40 percent evaluation for the veteran's 
low back disorder, in accordance with the criteria set forth 
in the rating schedule.  In doing so, specific consideration 
was given to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293.  
Under DC 5293, "Intervertebral disc syndrome," a 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief.  A 
60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the sight of the 
diseased disc, with little intermittent relief.  

Several alternative Codes are also available for assessing 
lumbar spine disabilities.  Under the provisions of DC 5289 
"Spine, ankylosis of, lumbar," a 40 percent evaluation is 
warranted for favorable ankylosis, and a 50 percent 
evaluation is warranted for unfavorable ankylosis.  That is 
the highest rating under this diagnostic code.  Under DC 
5292, "Spine, limitation of motion of, lumbar," and DC 
5295, "Lumbosacral strain," a 40 percent evaluation is the 
highest rating available.  Thus, these Codes are not 
applicable to the veteran's claim.   

In reviewing the evidence of record, the Board is aware of 
the veteran's chronic complaints of low back pain, with 
radiation into this lower extremities and occasional numbness 
in his legs.  The veteran has been noted to use a wheelchair 
and walker in some instances, and has reported difficulty 
walking, standing, or sitting for long periods.  As shown by 
the veteran's medical history, in October 1995 an MRI study 
was noted to reveal degenerative disc disease at L5-S1.  In 
June 1996, the veteran was examined at the Durham VAMC.  He 
reported a strong correlation between his back pain symptoms 
and the weather.  The examiner's diagnosis was bilateral low 
extremity pain, with subjective complaints of numbness and 
weakness, and with no objective neural deficits.  In 
addition, the medical findings were not suggestive of S1 
nerve root compression. 

In November 1996, the veteran was again examined at the VAMC 
in Durham, and was noted to complain of chronic low back 
pain.  The examiner's assessment was chronic pain, myofascial 
vs. conversion vs. neuropathic.  In December 1996, the 
veteran underwent a VA examination.  On clinical evaluation, 
the musculature of the back was essentially within normal 
limits.  There was no objective evidence of pain on motion, 
although the veteran was noted to have some decreased 
sensation in the S1 dermatome.  Radiographic studies of the 
lumbosacral spine were noted not to reveal evidence of 
degenerative disc/joint disease.  

During the veteran's most recent VA examination, in July 
1999, on clinical evaluation, there was no evidence of muscle 
atrophy in the legs, and pinprick sensation in the feet and 
legs was well throughout.  Examination of the low back 
revealed the left paralumbar muscles to be somewhat tight, 
with range of motion of the low back to include lumbar 
flexion to 25 degrees and lumbar extension to 15 degrees.  
Complaints of pain were noted at the extremes of these 
motions.  A July 1999 EMG study was normal, and showed no 
evidence of radiculopathy in either of the veteran's lower 
extremities.  A July 1999 CT scan was reported as revealing 
bulging discs at the lower three levels but no herniated 
nucleus pulposus or spinal stenosis.  The disc bulge at L5-S1 
was noted to be mainly on the left side.  



The examiner noted that the physical examination did not 
reveal any positive signs indicative of a disc protrusion or 
nerve root compression, although the veteran complained of 
low back pain, right leg pain, and bilateral leg 
paresthesias.  The examiner additionally noted that the 
veteran suffered from a generalized lack of strength and 
endurance because of the length of time that he had been 
suffering from back pain.  

The Board thus concludes, based upon the evidentiary record 
before us, that a rating greater than the veteran's current 
40 percent is not warranted.  In reaching this conclusion, we 
must observe that, to warrant a 60 percent disability rating 
under DC 5293, the objective medical evidence would need to 
demonstrate pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
sight of the diseased disc, with little intermittent relief.  
In this instance, the objective medical evidence, as noted 
above, does not reflect sciatic neuropathy, muscle spasm, 
absent ankle jerk, or other demonstrable neurological 
findings.  The Board does not doubt that the veteran suffers 
from back pain.  However, a 40 percent rating contemplates 
severe symptoms, with recurring attacks and intermittent 
relief.  

Thus, given the above documented findings, together with the 
veteran's recorded complaints, we find the 40 percent rating 
appropriate for the veteran's level of disability.  
Furthermore, the medical evidence does not reflect the 
veteran suffers from ankylosis of the lumbar spine, to 
warrant a higher rating under DC 5289.  However, our analysis 
as to the veteran's low back disorder does not end here.  

We have also considered whether a higher evaluation is in 
order based on a greater limitation of motion due to pain on 
use, including during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).  A precedential opinion of the VA 
General Counsel has held that a disability involving 
intervertebral disc syndrome must be evaluated under the 
criteria discussed in DeLuca.  VAOPGCPREC 36-97 (Dec. 12, 
1997).  As noted above, during the veteran's July 1999 VA 
examination, the examiner noted that the veteran suffered 
from a generalized lack of strength and endurance because of 
the length of time that he had been suffering from back pain.  
Furthermore, the clinical evidence reflected pain on extremes 
of motion.  

We have evaluated this case in light of the extensive 
discussion of 38 C.F.R. §§ 4.40 and 4.45 in the DeLuca 
decision, as well as under 38 C.F.R. § 4.59, in full 
awareness that the impact of pain must be factored into an 
overall disability rating.  The principal requirement of 
DeLuca and the regulations is that we consider flare-ups, 
weakness, pain on movement, etc., and not simply rate on 
limitation of motion.  On the other hand, ratings are not to 
be assigned based upon the worst possible symptoms found or 
described in an extensive medical record.  

As noted above, the veteran suffers from a limited range of 
motion with respect to his lumbar spine.  However, his 
current 40 percent disability rating contemplates severe 
limitation of motion, which is the highest available rating 
under DC 5292 for limitation of motion of the lumbar spine.  
Furthermore, the veteran has been reported to suffer from a 
generalized lack of strength and endurance because of the 
length of time that he has been suffering from back pain.  
While the Board has no doubt the veteran's back disability 
does limit his functional ability, consideration of 
functional loss is contemplated in the 40 percent disability 
rating, and there is a lack of objective medical evidence of 
a neurological deficit to warrant an increase to 60 percent.  
We note that the higher of two ratings is to be assigned only 
where the overall disability picture more nearly approximates 
the criteria for such a rating.  In view of the evidentiary 
record before us, given that the medical findings do not 
reflect those criteria of pronounced intervertebral disc 
syndrome, it is the Board's judgment that the currently 
assigned 40 percent rating best reflects the veteran's 
service-connected low back disability.   

The Board therefore concludes, by a preponderance of the 
evidence, that the impairment resulting from the service-
connected low back disorder is adequately compensated by the 
40 percent schedular evaluation.  


b.  TDIU

The regulatory scheme for TDIU ratings provides both 
objective and subjective criteria.  Hatlestad v. Derwinski, 3 
Vet.App. 213, 216 (1992).  The objective criteria, set forth 
at 38 C.F.R. § 3.340(a)(2), provide for a total rating when 
there is a single disability or a combination of disabilities 
that results in a 100 percent schedular evaluation.  
Subjective criteria, set forth at 38 C.F.R. § 4.16(a), 
provide for a TDIU rating when, due to service-connected 
disability, a veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent.  

The VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).  

VA will grant a total disability rating for compensation 
purposes based on individual unemployability when the medical 
evidence shows that the veteran is precluded from obtaining 
or maintaining gainful employment consistent with his 
education and occupational experience, by reason of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  In determining whether the veteran is entitled to 
TDIU, neither his non-service-connected disabilities nor his 
age may be considered.  Van Hoose v. Brown, 4 Vet.App. 361 
(1993).

The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and retain employment.  The question 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
veteran can find employment.  See 38 C.F.R. §§ 4.1, 4.15 
(1999).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the ability or inability to engage in substantial 
gainful activity, has to be looked at in a practical manner, 
and that the thrust is whether a particular job is 
realistically within the capabilities, both physical and 
mental, of the appellant.  See Moore v. Derwinski, 1 Vet.App. 
83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 
13 Vet.App. 342 (2000).  

In reviewing the evidence of record, we note that a low back 
disorder is the veteran's only service-connected disability.  
In May 1996, he submitted an application for TDIU, in which 
he reported that he had completed four years of high school 
and had not received any training since becoming disabled.  
He reported that he was last employed on a full-time basis in 
1994 for a pest control company.  He indicated that he had no 
current earned income from the past 12 months.  

We note that the evidence does not reflect that the veteran 
has a single disability or a combination of disabilities that 
results in a 100 percent schedular evaluation (objective 
criteria), or has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent (subjective criteria).  However, he 
may nonetheless be entitled to TDIU based on extraschedular 
considerations, and therefore we will address this potential 
avenue for the granting of pension benefits.  See 38 C.F.R. 
§ 4.16(b).  The question to be addressed is whether there are 
unusual circumstances, peculiar to this veteran, which 
prevent him from having the usual amount of success to be 
expected in overcoming the handicap of his service-connected 
disability.  

In this respect, we note that a statement from a VAMC Durham 
physician, dated in January 1996, noted that the veteran 
appeared to be disabled from working at any physical labor 
which would require him to be sitting for a long period of 
time.  On VA examination in July 1999, the VA examiner noted 
that, with respect to employment, the veteran was capable of 
being gainfully employed at very light sedentary work, and 
that this would need to be part-time.  Furthermore, the job 
would have to allow for him to intermittently sit and stand 
in each hour of work activity, and he would not be able to 
lift over 15 pounds.  The examiner indicated that the veteran 
would not be able to do any physical labor.

Under 38 C.F.R. § 3.321(b)(1), the regulation pertaining to 
an increased rating on an extraschedular basis, in 
exceptional cases where schedular evaluations are found to be 
inadequate, "an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities" may be 
assigned.  The governing norm is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.  See VAOPGCPREC 36-97 (Dec. 12, 1997).

In this instance, the manifestations needed for the 
assignment of such a rating have not been demonstrated.  
Also, the Board finds no evidence of an exceptional 
disability picture in this case.  In reaching this 
conclusion, we find that the medical evidence of record does 
not demonstrate medical treatment for the veteran's low back 
disability since November 1996, nor has it been shown that 
the disability by itself markedly interferes with employment 
beyond the degree anticipated by the schedular rating.  Thus, 
the evidence does not present an unusual disability picture 
so as to render impractical the application of the regular 
schedular standards and warrant consideration for referral 
for an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) (such ratings may be authorized by the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service).  See Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).

Here, due to the nature of the veteran's back disorder, 
interference with his employability would be expected, but 
the record does not show interference with his employment to 
a degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  See Van Hoose v. Brown, supra; see 
also Moyer v. Derwinski, 2 Vet.App. 289, 293 (1992) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  Accordingly, the 
Board finds that the criteria for an assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337, 338-39 
(1996).

In this respect, the Board recognizes that the veteran has 
reported that he is precluded from employment due to his low 
back disorder.  However, no medical opinion is of record 
which reflects that the veteran's low back disorder is so 
severe that it precludes him from any work.  As noted above, 
a medical opinion with respect to the veteran's employability 
indicated that he appeared to be disabled from working at any 
physical labor that would require him to be sitting for a 
long period of time.  The opinion did not discount a non-
physical- labor type of employment.  Furthermore, an 
additional opinion reflected that the veteran was capable of 
being gainfully employed at very light sedentary work.  

In considering the veteran's claim under the provisions of 
section 3.321(b)(1), the Board acknowledges that the veteran 
was found by the Social Security Administration (SSA) to be 
disabled since October 15, 1995.  The fact that SSA has ruled 
that a veteran is disabled, under SSA law, does not 
establish, in and of itself, that the veteran is permanently 
and totally disabled for pension purposes according to the 
laws and regulations governing VA.  See Roberts v. Derwinski, 
2 Vet.App. 387 (1992).  Thus, a decision granting SSA 
benefits is not controlling in a VA claim decision.

In addition, we are cognizant that the Court of Appeals for 
Veterans Claims has never held that VA must, in knee-jerk 
fashion, obtain records of Social Security Administration 
determinations in every case.  As the Court has stated in 
this regard, "[p]art of the Secretary's obligation is to 
review a complete record.  Baker v. West, 11 Vet.App. 163, 
169 (1998).  We note that, in this case, neither the veteran 
nor his representative has contended that records pertaining 
to his reported grant of SSA benefits would contain 
additional medical evidence that might be relevant and 
probative.  Furthermore, the most recent medical evidence 
pertaining to the veteran's low back disability is associated 
with the claims file.  

Thus, the Board finds, based on the description of the 
impairment due to the service-connected low back disorder as 
contained in the evidence of record, and the lack of medical 
evidence that the veteran is precluded from all forms of 
gainful employment due to his low back pain, that the 
veteran's service-connected disability does not render him 
unemployable.  The record does not reflect any unusual 
circumstances that place the veteran in a different position 
than other veterans with the same disability rating.  
Accordingly, the Board concludes that he is not entitled to a 
total disability rating for compensation based on 
unemployability.


ORDER

1. Entitlement to an increased rating for a low back disorder 
is denied.  

2. A total rating based upon individual unemployability due 
to service-connected disability is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

